Citation Nr: 1604073	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-20 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from September 1988 to September 1996 and July 2005 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has hypertension either incurred in or caused by active service or service-connected sleep apnea. 

The Veteran's service treatment records (STR) are negative for any complaints or diagnosis of hypertension.  In a November 1995 STR included a blood pressure reading of 152/83.  A June 1996 medical examination showed a blood pressure reading of 123/75.  An August 1996 medical examination included a blood pressure reading of 122/65.  Available service treatment records from his second period of service do not include blood pressure readings. 

VA treatment records indicate the Veteran was initially diagnosed with hypertension in August 2006.  An August 2006 VA progress noted indicated the Veteran was prescribed hydrochlorothiazide (HCTZ), a medication for hypertension.  An August 2006 VA sleep medicine consultation indicates the Veteran was prescribed HCTZ and has carried a diagnosis of hypertension since August 2006.  

In a September 2013 VA examination, the examiner noted that the Veteran was initially diagnosed with hypertension while in the Army Reserve in March 2004.  He was diagnosed with hypertension and sleep apnea at approximately the same time.  On August 21, 2006, the Veteran was started on HCTZ daily.  The Veteran's blood pressure ranged from 138-158 systolic and diastolic 82-92 from January 2004 through August 2006 when placed on medication.  The examiner noted that the Veteran had never had a systolic blood pressure reading above 160 or a diastolic blood pressure reading above 90 which is the criteria for a VA disability rating as related to hypertension.  

The Board notes that under Diagnostic Code 7101, hypertension is defined as a systolic blood pressure of 160 mm Hg, a diastolic blood pressure of 90, or a combination of both, for VA purposes.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

Initially, the Board notes it is unclear how the VA examiner determined that the Veteran was initially diagnosed with hypertension in March 2004, and how the examiner determined that the Veteran's blood pressure ranged from 138-158 systolic and diastolic 82-92 from January 2004 through August 2006.  The VA treatment records in the file are dated prior to May 2002 and from November 2005 to April 2008.  Therefore, a remand is necessary to determine whether there are outstanding VA and/or private treatment records related to the Veteran's hypertension claim. 

The Veteran's treating physician, Dr. K. submitted a letter received in March 2013 stating the Veteran's obstructive sleep apnea can exacerbate hypertension.  As the September 2013 VA examiner did not address whether the Veteran's diagnosed hypertension was caused or aggravated by his service-connected sleep apnea, the Board finds another VA opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical care providers, private and VA, who treated him for his hypertension and whose records have not been obtained and added to the claims file.  

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the September 2013 VA hypertension examiner for an addendum opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.

After review of the claims folder, the examiner should opine:

a.  whether it is at least as likely as not (at least a 50 percent probability) that diagnosed hypertension disorder was incurred during active service, manifest to a compensable degree with one year of a qualifying period of active service, or is otherwise etiologically related to active service; and,

b.  whether it is at least as likely as not (at least a 50 percent probability) that diagnosed hypertension was caused, or aggravated (permanently worsened beyond the natural progression of such disorder), by service-connected sleep apnea.  

The examiner must cite any relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided. 

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




